              1   XAVIER BECERRA                           PRISON LAW OFFICE
                  Attorney General of California           DONALD SPECTER - 83925
              2   MONICA N. ANDERSON                       STEVEN FAMA - 99641
                  Senior Assistant Attorney General        ALISON HARDY - 135966
              3                                            SARA NORMAN - 189536
                  DAMON MCCLAIN - 209508
              4   Supervising Deputy Attorney General      RANA ANABTAWI - 267073
                  RYAN GILLE - 262105                      SOPHIE HART - 321663
              5   IRAM HASAN - 320802                      1917 Fifth Street
                  Deputy Attorneys General                 Berkeley, California 94710
              6                                            Telephone: (510) 280-2621
                  455 Golden Gate Avenue, Suite 11000
              7   San Francisco, CA 94102-7004             Facsimile: (510) 280-2704
                  Telephone: (415) 703-5500                dspecter@prisonlaw.com
              8   Facsimile: (415) 703-58443
                  Ryan.Gille@doj.ca.gov                    Attorneys for Plaintiffs
              9

             10   HANSON BRIDGETT LLP
                  PAUL B. MELLO - 179755
             11   SAMANTHA D. WOLFF - 240280
                  LAUREL O’CONNOR - 305478
             12   DAVID CASARRUBIAS - 321994
                  425 Market Street, 26th Floor
             13
                  San Francisco, California 94105
             14   Telephone: (415) 777-3200
                  Facsimile: (415) 541-9366
             15   pmello@hansonbridgett.com
             16
                  Attorneys for Defendants
             17

             18
                                             UNITED STATES DISTRICT COURT
             19
                                       NORTHERN DISTRICT OF CALIFORNIA
             20
                                                  OAKLAND DIVISION
             21

             22 MARCIANO PLATA, et al.,                    CASE NO. 01-1351 JST
             23                                            JOINT CASE MANAGEMENT
                               Plaintiffs,                 CONFERENCE STATEMENT
             24
                        v.                                 Judge:    Hon. Jon S. Tigar
             25                                            Date:     March 4, 2021
                  GAVIN NEWSOM, et al.,                    Time:     10:00 a.m.
             26                                            Crtrm.:   6, 2nd Floor
                               Defendants.
             27

             28

                                                 -1-                                  Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1         The parties submit the following joint statement in advance of the March 4, 2021
              2 Case Management Conference.

              3 I.      VACCINES
              4         As of February 25, 2021, 78% of all incarcerated people in CDCR institutions have
              5 either received at least one dose of the vaccine or have had COVID-19. Sixty-two percent

              6 of all incarcerated people have been offered at least one dose of the vaccine, and 65% of

              7 all people offered have accepted the vaccine. Forty percent of the incarcerated population

              8 has received at least one dose of the vaccine. Of those offered, medically high-risk

              9 patients accepted the vaccine as follows: COVID-19 naïve patients aged 65 or older

             10 accepted the vaccine at a rate of 87%; COVID-19 naïve patients with a COVID-19

             11 weighted risk score of 6 or higher accepted the vaccine at a rate of 88%; and COVID-19

             12 naïve patients with a COVID-19 weighted risk score of 3 or higher accepted dose 1 of the

             13 vaccine at a rate of 81%. And as of February 25, 2021, 41% of staff who work in CDCR’s

             14 institutions have been given at least one dose of the COVID-19 vaccine. Employees and

             15 incarcerated people are still required to wear PPE and practice physical distancing even

             16 after receiving the vaccine.

             17         Plaintiffs’ Position: We continue to be pleased with the pace of vaccination of
             18 people incarcerated in California’s prisons, and believe it is appropriate given the very
             19 serious danger faced by incarcerated people in this pandemic. We are grateful for the open

             20 communication from CCHCS and fully support their prioritization of vulnerable

             21 populations. Given this ongoing progress, and in anticipation of the Receiver’s updated

             22 guidance on the use of quarantine (see Section III, below), we ask that the Court defer

             23 ruling on the pending motion regarding quarantine space, in which Plaintiffs sought

             24 vaccination as relief.

             25         We anticipate that once the initial vaccination process is largely complete, the
             26 energy and attention of many of us will turn to education and encouragement of those who
             27 were initially hesitant to accept vaccination, especially at prisons and specific prison yards

             28 where the refusal rates are consistently high. We look forward to working collaboratively

                                                 -2-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 with Defendants and CCHCS toward that end.

              2         Regarding staff vaccinations, we remain concerned by the low numbers of staff who
              3 have agreed to get vaccinated, which has the potential to interfere significantly with the re-

              4 opening of the programs and services that our clients require. We are eager to hear what

              5 CDCR and CCHCS plan to do to address this issue.

              6         Defendants’ Position: As Plaintiffs acknowledge, Defendants and CCHCS have
              7 made good progress with vaccine distribution to the incarcerated population. Currently,

              8 78% of the incarcerated population has protection against COVID-19 as a result of either

              9 receiving the vaccine or recovering from the virus, and the majority of medically high-risk

             10 incarcerated people, including those who are 65 or older, have been vaccinated. The State

             11 is committed to vaccinating the remaining population as quickly as possible, consistent

             12 with public health guidelines, and based on supplies received from the federal government.

             13 To assist with vaccination efforts, CDCR’s statewide Dental Director, Dr. Rosenberg, was

             14 instrumental in obtaining approval for California dentists to administer vaccines, in

             15 addition to doctors and other healthcare staff authorized to vaccinate patients. Dr.

             16 Rosenberg’s discussion of these efforts can be viewed at

             17 https://www.cdcr.ca.gov/insidecdcr/2021/02/18/cdcr-dentists-join-covid-19-vaccination-

             18 efforts/. Consistent with Centers for Disease Control and Prevention guidelines, CDCR
             19 continues to require staff and incarcerated people to wear masks, practice social distancing,

             20 and participate in regular COVID-19 testing as frequently as twice per week, regardless of

             21 whether they have been vaccinated.

             22         To keep the staff and patient populations informed and to continue to encourage
             23 acceptance of the COVID-19 vaccine, the State continues to focus on educating its staff

             24 and incarcerated population on the benefits of taking the vaccine to encourage higher

             25 acceptance rates. Among other educational efforts, incarcerated people receive one-on-one

             26 counseling from medical professionals. Staff and incarcerated people can request the
             27 vaccine later if they do not accept it when first offered.

             28         //
                                                 -3-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 II.      POPULATION REDUCTION
              2          Plaintiffs’ Position: Population reduction remains necessary. CDCR’s prisons are
              3 still the ideal home for the coronavirus, and stopping its spread has proven to be almost

              4 impossible. Experts say a fourth wave of infections, fueled by variants, resulting in a

              5 staggering additional death toll, is possible.1 Staff, the primary vector for patient

              6 infections, will continue to put patients at risk by bringing infections into the facilities,

              7 particularly given the low percentage who have accepted the vaccine to date, and because

              8 the impact of immunity from vaccines and previous infection is not yet known.

              9          Especially concerning is CDCR’s failure to grant additional credits to incarcerated
             10 people despite the fact that tens of thousands of people are serving more time due to

             11 modified programs and quarantines that greatly limit opportunities to earn Milestone,

             12 Educational Merit, and Rehabilitation Achievement Credits. To quantify the additional

             13 time served, we on February 12 asked Defendants to provide the total amount of such

             14 credit granted in 2019 and 2020. On February 19, we asked for this data again after

             15 Defendants appeared to provide the number of people who received credits, but not the

             16 amount of credits granted. We have not yet received a response to our February 19

             17 inquiry; on March 1, Defendants said they intend to respond by close of business on March

             18 3.2
             19

             20
                  1
                         See Karen Weintraub, ‘It’s like we’re trying our best to help the virus’: A fourth
             21 wave is looming if US fails to contain COVID-19 variants, experts say, USA Today, (Feb.

             22 16, 2021), https://www.usatoday.com/story/news/health/2021/02/16/covid-19-us-fourth-
                  wave-variants-coronavirus/4460958001/.
             23
                  2
                         Below, Defendants state that the report they provided “shows the number of credits
             24 earned in each category of credits.” We emailed Defendants after receiving this Statement

             25 today to seek clarification. Defendants responded that the report we received shows the
                  number of credits earned, but that each credit type may be valued differently (in other
             26 words, may result in a different number of days being awarded). We believe there has been
             27
                  a miscommunication: we wanted to know the total number of days granted under these
                  programs in 2019 and in 2020, so that we can compare the amount of time awarded in
             28

                                                 -4-                                         Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1         Defendants’ Position: CDCR’s population has decreased by 26,032, or over 22%
              2 since the start of the COVID-19 public health crisis.3 Between July 1, 2020 and February

              3 24, 2021, 7,724 people were released from institutions and camps through the COVID-19

              4 early-release programs Defendants announced on July 10, 2020.4 This represents 150

              5 more early releases than those reported in the case management conference statement filed

              6 on February 12, 2021.5 An additional 14,018 people were released in accordance with

              7 their natural release dates. CDCR’s institutions currently house 89,947 people.6

              8         Incarcerated people continue to be released through the 180-day early-release
              9 program announced on July 10, 2020. Defendants implemented these early release

             10 programs in response to the COVID-19 pandemic at a time when other protections were

             11 still being developed in accordance with public health guidelines that were changing

             12 rapidly. Even with existing protections, described in this and previous statements,

             13 Defendants and CCHCS continue to improve and add to their COVID-19 safety measures

             14 as the science develops. Foremost in CDCR’s priorities is to keep its incarcerated and staff

             15 population safe.

             16         Defendants continue to receive and respond to Plaintiffs’ regular requests for
             17

             18
                  those two years. We have asked CDCR to provide this information.
             19

             20   3
                        This figure is calculated by taking the difference between the total population in
             21 institutions and camps on February 26, 2020 and February 24, 2021. Weekly population
                reports can be found at https://www.cdcr.ca.gov/research/weekly-total-population-report-
             22 archive-2/.

             23   4
                        See ECF No. 3389 at 2:4-5:4 and https://www.cdcr.ca.gov/covid19/expedited-
             24 releases/ for details regarding CDCR’s COVID-19 early-release program announced on
                  July 10, 2020.
             25
                  5
             26         See ECF No. 3548 at 9:1-3.

             27   6
                      See February 24, 2021 population report at https://www.cdcr.ca.gov/research/wp-
             28
                content/uploads/sites/174/2021/02/Tpop1d210224.pdf.

                                                 -5-                                     Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 information. On February 12, 2021, Plaintiffs requested “the total, respectively, of

              2 Milestone Completion, Rehabilitation Achievement, and Educational Merit Credits granted

              3 in 2019, and the totals granted in 2020[.]” On February 18, CDCR provided Plaintiffs with

              4 a document titled “Credit Awards Earned by Credit Type and Month Earned Between

              5 January 1, 2019 and December 31, 2019.” This document shows the number of credits

              6 earned in each category of credits, including the Milestone Completion, Rehabilitation

              7 Achievement, and Educational Merit Credits Plaintiffs requested. On February 19,

              8 Plaintiffs responded that this was not the information they requested, and that instead they

              9 request “the total number of credits granted.” In response to Plaintiffs’ footnote 2,

             10 Defendants agree that there has been a miscommunication. Defendants are evaluating

             11 Plaintiffs’ clarified request, will work with Plaintiffs to the extent any further clarification

             12 is needed, and will provide Plaintiffs with a response.

             13 III.    QUARANTINE AND ISOLATION
             14         Plaintiffs’ Position: We understand that the Receiver has planned for several weeks
             15 to issue updated guidance on use of quarantine set-aside space and solid-door cells. We

             16 eagerly await this updated guidance, which we believe is urgent, given the very high

             17 numbers of people who remain on quarantine in CDCR. According to CCHCS, more than

             18 9,000 people remained on quarantine as of February 25, despite active case numbers of
             19 fewer than 500.

             20         While we fully support the use of safe quarantine space for those exposed to the
             21 coronavirus and for precautionary placements following transfer in accordance with public

             22 health guidelines, we also recognize that placement in quarantine imposes serious

             23 restrictions on movement and programming that can be very difficult for patients to

             24 tolerate, especially over long periods. We are concerned that some institutions may be

             25 over-using quarantine. We were glad to hear that CCHCS custody staff are undertaking a

             26 prison-by-prison review of the use of quarantine status and the set-aside space. We look
             27 forward to hearing the results of that review. Similarly, we welcome the news, heard on

             28 February 25, that CCHCS will review the use of 30-day, as opposed to the standard 14-

                                                 -6-                                         Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 day, quarantine orders; we agree that 30-day orders should be used rarely if ever outside of

              2 very serious outbreaks.

              3         In coming days, as movement through transfers and intake continues to increase in
              4 CDCR, we will seek information regarding the use of precautionary quarantine space, used

              5 to house people during post-transfer quarantines. We believe that CCHCS’s review of the

              6 use of quarantine space will help to determine whether the current set-aside space is

              7 adequate for this purpose.

              8         To the extent that bed moves for quarantine and isolation remain necessary at some
              9 prisons, we have encouraged Defendants to use positive measures to promote compliance.

             10 As discussed in the previous CMC Statement, we suggested several measures, including

             11 the offer of an additional video visiting session with loved ones for those who comply with

             12 bed moves. As a result, Defendants issued a memo on February 12 directing the prisons to

             13 offer, among other things, an additional video visit to people after quarantine or isolation

             14 “based on availability.” ECF No. 3584 at 15. Unfortunately, preliminary information

             15 provided by Defendants strongly suggests that at virtually every prison, there is no

             16 availability for additional visits, as there appear to be far more requests for video visits in

             17 any given time period than there are actual visiting slots. At California Rehabilitation

             18 Center, for example, during the period from February 5-15, 386 people requested video
             19 visits, but just 47 were completed in that time, and at Wasco State Prison, 202 people

             20 requested the visits during that period, and only 26 were completed. We are concerned

             21 that the offer of an additional video visit for those who comply in good faith with the bed

             22 move order may be illusory. We have asked for additional information and will report to

             23 the Court when we receive a further response.

             24         Below, Defendants suggest that the initial data that they provided us regarding the
             25 number of people who requested video visits and the number of visits actually completed

             26 may be misleading because some people who requested the visits were not eligible, and
             27 others may not have completed the application correctly. Additionally, there have

             28 apparently been technical challenges and space limitations that have limited the number of

                                                 -7-                                        Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 successful video visits, and Defendants report they are working to address them. Once we

              2 receive the additional information we requested about the calls and the number of visiting

              3 slots available, we intend to meet and confer with Defendants to review access to the video

              4 visiting program, and the viability of offering an extra video visiting session to people who

              5 comply with orders to move for quarantine or isolation.

              6         Plaintiffs remain concerned about the use of punitive measures against people who
              7 have refused to comply with health-related bed moves. The concerns are especially

              8 compelling when patients received inadequate education and inconsistent messaging

              9 regarding the necessity to move for isolation or quarantine, or raised reasonable safety

             10 concerns about moving between SNYs and GP yards. See ECF No. 3548 at 12-13. On

             11 February 11, we requested that Defendants provide a list of all people who had been issued

             12 a Rules Violation Report (RVR) in the prior 90 days for failure to comply with a COVID-

             13 related housing move, and to dismiss those RVRs. We have not yet received a substantive

             14 response to that request, but Defendants report below that they issued 83 RVRs to people

             15 at California State Prison, Los Angeles County (LAC) during that period. They also state

             16 that no RVRs were issued at RJ Donovan, Pleasant Valley State Prison, or Calipatria State

             17 Prison. Defendants are silent as to whether RVRs were issued at any other prison for

             18 failure to comply with quarantine or isolation bed move orders. Plaintiffs await the list of
             19 the 83 people who received RVRs, as well as any other people who received RVRs for

             20 resisting bed moves at any other prison, and a response to our request that the RVRs be

             21 voided.

             22         As Defendants write below, on February 24, the CDCR issued a memo “to
             23 standardize a process to address inmates who refuse to comply with direction to move” to

             24 housing as recommended by health care staff based on COVID-19 protocols. That memo

             25 directs health care staff to explain the medical reasons for the move to ensure the person

             26 understands them. If the person still refuses to move, the refusal shall be documented by a
             27 counseling chrono and recorded on a Non-compliance Tracking Log. Finally, it states that

             28 “progressive discipline will be in accordance with” California regulations for disciplinary

                                                 -8-                                     Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 methods. After receiving this new directive, we have requested that Defendants also

              2 provide information on whether people who received RVRs in the last 90 days for bed

              3 move refusals were first provided 128Bs demonstrating that they had been counseled about

              4 the bed moves. Depending upon the response, we may report further to the Court.

              5         Defendants’ Position: Defendants continue making efforts to ensure that prisons
              6 comply with the Receiver’s isolation and quarantine guidance provided on December 4

              7 and 18, 2020, by closely monitoring the prisons’ use of reserved quarantine space.

              8         Additionally, the parties are awaiting CCHCS’ anticipated “reset” of the Quarantine
              9 and Isolation set-aside space. The reset is being considered based on the progress made in

             10 vaccinating COVID-naive incarcerated persons, coupled with the number of incarcerated

             11 persons who developed immunity after recovering from COVID.

             12         CDCR issued guidance on discipline for incarcerated persons who refuse to relocate
             13 for quarantine or isolation purposes. (See February 24, 2021 Memorandum attached as

             14 Exhibit A.) The guidance directs staff to document the refusal on a General Chrono

             15 (CDCR Form 128b) and scan it into the Electronic Records Managements System. The

             16 incarcerated person will then be subject to progressive discipline in accordance with

             17 Section 3312 of Title 15 of the California Code of Regulations.

             18         There has been some discipline in the institutions identified by Plaintiffs for
             19 incarcerated persons’ refusals to move to quarantine or isolation. In LAC, over 500

             20 inmates refused to move from December 1, 2020, through March 1, 2021, and 83 were

             21 issued RVRs for refusing to move. At CAL, informational chronos were issued in some

             22 cases for failure to accept housing, but no RVRs were issued. At RJD no inmate was

             23 issued progressive discipline for refusing to move into designated spaces. Finally, at

             24 PVSP inmates who refused to move were issued 128B chronos, but they were not issued

             25 RVRs.

             26         Further, contrary to Plaintiffs’ claims that the staff provided inadequate education
             27 and inconsistent messaging, institutions statewide made considerable efforts to educate

             28 incarcerated persons before any discipline was issued. Specifically, officials met directly

                                                 -9-                                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 with incarcerated persons who refused to move to educate them on the reasons why

              2 moving to quarantine or isolation was medically necessary for everyone’s safety. In some

              3 instances, medical staff met on a daily basis with incarcerated persons who refused to

              4 move in an effort to encourage them to re-house for the safety of the entire population and

              5 to assist the institution in complying with public-health guidance.

              6         CDCR continues to work on improving video visiting for the incarcerated
              7 population, and video visits are being offered as an incentive for inmates to cooperate with

              8 quarantine and isolation moves. CDCR is currently in the second phase of implementing

              9 the Visitation Scheduling Application (VSA) system, which allows approved visitors to

             10 schedule their own video visits. Defendants are hopeful that this new process will enable

             11 the completion of more visits. This week twelve institutions will be utilizing the VSA. All

             12 other institutions will continue utilizing the email process to request a video visit.

             13         CDCR provided Plaintiffs with a link on CDCR Visitor’s website that provides a
             14 step-by-step process on how to schedule video visits using the VSA and using email.

             15 Sunday morning, CDCR updated the initial message that visitors receive when requesting

             16 their visit that more clearly differentiates a requested visit versus a scheduled visit.

             17         A number of requested visits have not gone forward because one of the following
             18 factors or steps was not satisfied or completed:
             19         •       The person requesting the video visit must be an approved visitor;
             20         •       The approved visitor must include all required information in their request
             21 and that information must be correct;

             22         •       The approved visitor must email the correct institution (it has been reported
             23 that visitors have sometimes sent video-visiting requests to the wrong institution);

             24         •       The incarcerated individual must not have had a video visit within the past
             25 30 days.

             26         Furthermore, institutions have varying numbers of video-visiting stations because of
             27 their different layouts, which effects their ability to complete requested video visits. There

             28 are institutions that have ten stations per facility, and others that have only four because of

                                                 -10-                                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 space limitations. Additionally, available bandwidth affects the number of visits that can

              2 occur at the same time. When piloting the program, five institutions utilized 50 stations all

              3 at once, which exceeded the available bandwidth and caused connection failures, freezing,

              4 and lagging at all stations, and sometimes caused an immediate and complete shutdown.

              5 As CDCR works to address these issues, more video visits will be successfully completed.

              6          In response to concerns regarding the discrepancy between the number of visits
              7 requested, versus those completed, it appears this is due to the way the data was collected.

              8 If the visitor who has requested an appointment for video visitation via email did not

              9 include all of the required information, or emailed the wrong institution, that request is

             10 counted in the data, regardless of whether the person requesting the visit is eligible.

             11 Therefore, the number does not reflect the difference between eligible visitors and eligible

             12 incarcerated persons, but also the requests from ineligible visitors, visitors providing

             13 incomplete information, and request to the wrong institutions. In order to minimize the

             14 ineligible requests, CDCR provides updated information on-line at

             15 https://www.cdcr.ca.gov/visitors/.

             16 IV.     STAFF SCREENING AND TESTING
             17         Plaintiffs’ Position: Staff testing remains a critical component of preventing the
             18 introduction and spread of COVID-19 in the prisons. As reported in prior Case
             19 Management Conferences, Plaintiffs previously raised the concern that CDCR and

             20 CCHCS lacked a process to timely identify staff who have failed to comply with

             21 mandatory COVID-19 testing. See ECF No. 3548 at 16. Although CDCR and CCHCS

             22 issued a joint memorandum on December 21 stating that “any employee who refuses to

             23 comply with mandatory COVID-19 testing shall not be permitted to enter the institution or

             24 facility and shall be placed on approved dock (without pay) until they comply with

             25 mandatory testing,” ECF No. 3520-1 (December 21 memorandum), they lacked a

             26 mechanism to meaningfully enforce this policy. We also raised the concern that staff who
             27 call in sick or whose symptoms are discovered during entrance screening are sent home for

             28 the day, but are not required to be tested for COVID-19 or isolate at home for any period

                                                 -11-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 of time before returning to work. See ECF No. 2548 at 17-18.

              2         CCHCS has made substantial progress in addressing these issues since the last Case
              3 Management Conference. On February 22, CCHCS reported that by March 1, all staff will

              4 be asked whether they have been tested within the prison’s current required timeframe (for

              5 most prisons, this is currently within the previous seven days) during the entrance

              6 screening process. If staff report that they have not been tested, they will be immediately

              7 tested onsite via a rapid test. Similarly, in addition to asking about current symptoms of

              8 COVID-19 during entrance screening, screeners will ask each employee whether they have

              9 experienced such symptoms within the previous 10 days. If the employee reports current

             10 or recent symptoms, they will immediately be tested onsite via a rapid test.

             11         We appreciate these changes and believe they will improve compliance with the
             12 testing policies. We are concerned, however, that this process relies entirely on staff self-

             13 reporting compliance with the testing policies during entrance screening. We have

             14 suggested CCHCS also develop systems to independently verify compliance. For

             15 example, to ensure compliance with routine testing, CCHCS could (1) require staff to

             16 provide proof that they were tested, or (2) produce daily lists of all employees who were

             17 tested within the past 7 days and cross-reference that list during entrance screening.

             18 CCHCS has said they are working to address this concern.
             19         Finally, regarding reporting, we recently received reports of staff testing completed
             20 in January and the first two weeks of February. Like the report we received in December,

             21 see ECF No. 3530 at 19-20, the reports showed significant noncompliance with the testing

             22 policies. According to the data provided, 4,000 to 6,000 staff members who apparently

             23 should have been tested were not tested each week. In other words, only approximately

             24 75% to 80% of staff who should have been tested were tested each week. However, also

             25 like the report we received in December, CCHCS has said that there are significant

             26 problems with the data that at least partially account for the low compliance ratings. Given
             27 these ongoing problems with developing an accurate reporting system for staff testing, we

             28 believe the additional measures described above are critical to ensure staff are being tested

                                                 -12-                                     Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 as required.

              2         Defendants’ Position: CCHCS, which oversees staff testing and screening for
              3 CDCR employees, is evaluating its current guidelines and processes to determine the

              4 feasibility of changes that may identify and resolve instances of noncompliance faster. For

              5 example, effective March 1, 2021, CCHCS and CDCR issued revised guidance to all

              6 CCHCS and CDCR staff outlining updated institution entrance screening procedures. A

              7 copy of this guidance is attached as Exhibit B. When entering an institution, each person

              8 must submit to a series of questions and have their temperature taken. In addition to the

              9 questions already asked of those entering CDCR’s institutions, the screening process will

             10 now include questions asking each person entering CDCR’s institutions if they have been

             11 tested within the last seven days. If they have not, if they appear to have COVID-19

             12 symptoms, or if they have a temperature of 100.4 degrees or more, they will immediately

             13 receive a rapid test. Staff who have tested within the past seven days will be asked if they

             14 have experienced any symptoms of COVID-19 in the past ten days or if they have been in

             15 close contact with someone with lab-confirmed COVID-19 or COVID-19-like symptoms

             16 without appropriate personal protective equipment. If they have, they will similarly

             17 receive a rapid test. Even if a person receives a negative COVID-19 test, they may be sent

             18 home if the nurse administering the test observes symptoms or makes a clinical judgment
             19 that it is appropriate to send that person home. People who receive a positive test or have

             20 symptoms will be denied entrance to the institutions for ten days.

             21         Entrance screening staff, who must receive training for the position, will be
             22 provided with the screening decision tree on page five of Exhibit B to assist with this

             23 process and promote consistent entrance screening. Each of CDCR’s institutions is

             24 equipped with rapid COVID-19 test machines. CCHCS is also in the process of obtaining

             25 a rapid test called BinaxNOW, which does not require a machine and can be administered

             26 more easily onsite at the institutions. CDCR will implement and comply with any updated
             27 policies and work with CCHCS to seek solutions to improve compliance.

             28         CDCR and CCHCS continue to test their employees one to two times per week as
                                                 -13-                                     Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 one of their precautionary efforts to detect and respond to instances of COVID-19 early.

              2 And CCHCS continues to review and improve its methods for tracking compliance data.

              3 Plaintiffs receive reports on progress in this and other topics related to the State’s COVID-

              4 19 response at least once a week. Among a myriad of Plaintiffs’ inquiries that CDCR and

              5 CCHCS respond to on an almost daily basis, on February 25, 2021, CCHCS staff provided

              6 Plaintiffs with a detailed description of their internal data tracking and affirmation process

              7 as it relates to staff testing data, and the status of their investigation into possible

              8 discrepancies in data. CCHCS staff informed Plaintiffs that they are analyzing the data to

              9 determine how many of the 4,000-6,000 staff members who appear to have not received a

             10 COVID-19 test each week in January are reflected in this category due to data-related

             11 issues. For example, CCHCS staff are working to differentiate active staff from staff not

             12 physically onsite at the institution at the time testing occurred, or staff who recently

             13 recovered from COVID-19, who may be among the numbers of staff who appear, on

             14 paper, to have not received a COVID-19 test as scheduled. Defendants and CCHCS are

             15 hopeful that the results of this investigation will provide further clarity to the data being

             16 collected and reported.

             17         Defendants are committed to working with their healthcare partners at CCHCS to
             18 implement and improve programs designed to ensure the safest possible conditions in
             19 CDCR’s institutions.

             20 V.      FACE COVERINGS AT CALIFORNIA STATE PRISON, SOLANO
             21         Plaintiffs’ Position: We appreciate many of the efforts described by Defendants
             22 below regarding face-coverings at Solano. However, Defendants describe an asymmetrical

             23 approach with regard to staff versus residents’ noncompliance that is deeply concerning.

             24 Defendants say that “employees, contractors, and visitors” who fail to comply with mask-

             25 wearing protocols are “subject to progressive discipline.” The many logs produced by

             26 Defendants regarding staff compliance with face-coverings show that almost all who fail to
             27 comply with face-covering mandates, both at Solano and statewide, receive verbal

             28 counseling or a letter of instruction. These are forms of corrective action as opposed to

                                                 -14-                                         Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 formal adverse action. We do not argue with the prioritization of lower levels of coercive

              2 action.

              3           In contrast, Defendants report that staff at Solano “have been directed to issue rules
              4 violation reports to residents who refuse to comply with current mask-wearing mandates.”

              5 The immediate issuance of RVRs is punitive and will result in people serving more time,

              6 because RVRs can result in loss of time credits or, for those serving an indeterminate term,

              7 can be used by the parole board to support a finding that a person is unsuitable for release.

              8 As is the practice for responding to staff noncompliance, CDCR should first provide verbal

              9 counseling and written warnings (128-B informational or general chronos) and then begin

             10 the progressive discipline process. On March 2, we requested that Defendants provide

             11 copies of all RVRs issued in the past 90 days for failure to comply with mask-wearing

             12 mandates, so that we can assess whether RVRs are being issued in appropriate

             13 circumstances.

             14           More broadly, we continue to believe CDCR should focus on educating and
             15 encouraging compliance, not just punishing noncompliance. In this regard, we support the

             16 newsletter and meeting with the Men’s Advisory Council described below. CDCR should

             17 continue to develop creative methods to encourage and incentivize compliance with mask

             18 wearing mandates. See, e.g., ECF No. 3356 at 15-16 (June 18, 2020 Joint Case
             19 Management Conference Statement) (recommending CDCR encourage compliance with

             20 social distancing requirements by “talking to incarcerated people, including by consulting

             21 the Inmate Advisory Councils, conducting (distanced) town hall style meetings, and using

             22 the closed circuit television to solicit their input on these issues” and “providing

             23 ‘substantial value’ benefits to mark measurable compliance success, including . . . tablets,

             24 magazines/books, additional free phone calls, and (properly distanced) group

             25 celebrations”).

             26           Defendants’ Position: CDCR continues to reinforce its state-wide mandate that all
             27 staff wear face masks in compliance with prior directives. At the last case management

             28 conference, the Court inquired about the CSP-Solano’s efforts to improve mask

                                                 -15-                                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 compliance. Following the OIG visit, Solano issued a directive on February 8, 2021,

              2 reiterating that employees, contractors, and visitors must comply with mask-wearing

              3 protocols, or be subject to progressive discipline. On January 20, 2021, a memorandum

              4 titled, "Clarification for Offenders Wearing Facial Coverings" was released to incarcerated

              5 persons. This directive reiterated expectations and illustrated the proper way to wear

              6 masks. Additionally, it reiterated that incarcerated persons who fail to adhere to these

              7 mandates will be disciplined and restricted to their housing units until they comply. The

              8 Food Services Department, which was one of the problematic areas cited by the OIG,

              9 provided additional training on mask requirements to staff on January 14, 2021, and

             10 January 20, 2021. Additionally, the Food Services Department placed posters throughout

             11 the kitchen to remind incarcerated persons and staff of how to appropriately wear masks.

             12         Solano included COVID-19 education topics in its February 2021 edition of the
             13 Solano Chronicle, which is written by incarcerated persons for the residents at Solano.

             14 This edition provided information related to stopping the spread of COVID-19 along with

             15 information regarding the COVID-19 vaccines.

             16         Solano Managers and Supervisors have personally met with the Men's Advisory
             17 Council to educate them on the importance of correct mask wearing and have walked the

             18 yards to talk with and educate the residents and provide them an opportunity to ask
             19 questions. Staff have been directed to issue rules violation reports to residents who refuse

             20 to comply with current mask-wearing mandates.

             21 VI.     INTAKE
             22         Plaintiffs’ Position: After pausing intake from county jails for six weeks, CDCR
             23 started receiving new people the week of January 11. For the past month, CDCR has

             24 received approximately 500 new people each week. On February 8, CDCR Secretary

             25 Kathy Allison reported that 10,700 people were incarcerated in county jails pending

             26 transport to CDCR.
             27         As discussed at the last Case Management Conference, on February 15, the
             28 Receiver paused the large scale movements out of the Reception Centers that would be

                                                 -16-                                    Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1 necessary to make additional space available to expand intake. Since then, CCHCS has

              2 approved the transfer of recently COVID-19 resolved patients (diagnosed not more than 80

              3 days ago) from the Reception Centers to other prisons. CCHCS issued a policy outlining

              4 testing and other safety precautions for these transfers on February 19.

              5         We believe that CCHCS’s decision to limit movement out of Reception Centers to
              6 recently resolved patients is sensible, and that continued intake should be contingent upon

              7 (1) CDCR’s ability to safely make space available in the Reception Centers, pursuant to

              8 CCHCS’s guidance, and (2) CCHCS’s receipt of sufficient doses of the vaccine to

              9 continue vaccinations at the current pace, including for new intake.

             10         Defendants’ Position: CDCR continues to perform intake on a limited basis.
             11 Incarcerated persons who meet the intake criteria are housed in reception centers, but they

             12 are not currently being transferred to mainline institutions. Presently, there is no

             13 requirement that persons accepted from the counties be vaccinated before transfer to

             14 CDCR. But CCHCS and CDCR monitor whether new residents have received the vaccine

             15 and if so, how many doses. CDCR completes the vaccination of new patients in

             16 accordance with public health guidelines and based on their eligibility in appropriate

             17 priority groups.

             18         CDCR accepted 435 incarcerated persons for intake from county jails for the week
             19 of February 22, 2021. For the Week of March 1, 2021, CDCR has authorized intake of

             20 555 incarcerated persons from county jails.

             21

             22 DATED: March 2, 2021                           HANSON BRIDGETT LLP
             23

             24
                                                          By: /s/ Samantha Wolff
             25                                               PAUL B. MELLO
             26                                               SAMANTHA D. WOLFF
                                                              LAUREL O’CONNOR
             27                                               DAVID C. CASARRUBIAS
                                                              Attorneys for Defendants
             28

                                                 -17-                                      Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
              1   DATED: March 2, 2021           XAVIER BECERRA
                                                 Attorney General of California
              2

              3

              4                              By: /s/ Damon McClain
              5                                  DAMON MCCLAIN
                                                 Supervising Deputy Attorney General
              6                                  RYAN GILLE
                                                 IRAM HASAN
              7
                                                 Deputy Attorneys General
              8                                  Attorneys for Defendants

              9

             10 DATED: March 2, 2021             PRISON LAW OFFICE
             11

             12
                                             By: /s/ Sophie Hart
             13
                                                 STEVEN FAMA
             14                                  ALISON HARDY
                                                 SARA NORMAN
             15
                                                 SOPHIE HART
             16                                  Attorneys for Plaintiffs

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                 -18-                       Case No. 01-1351 JST
17276690.4        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
